                  Case 21-21967-JAD                     Doc 7         Filed 09/10/21 Entered 09/10/21 15:29:45      Desc Main
                                                                      Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Linda Donkers                                                                 CHAPTER 13
                                                               Debtor(s)
                                                                                                   BKY. NO. 21-21967 JAD


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of NewRez LLC d/b/a Shellpoint Mortgage
                    Servicing and index same on the master mailing list.



                                                                  Respectfully submitted,


                                                                  /s/ ${s:1:y:_________________________}
                                                                      Maria Miksich
                                                                      10 Sep 2021, 12:19:53, EDT

                                                                  Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                  Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                  Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                  KML Law Group, P.C.
                                                                  BNY Mellon Independence Center
                                                                  701 Market Street, Suite 5000
                                                                  Philadelphia, PA 19106
                                                                  412-430-3594
                                                                  bkgroup@kmllawgroup.com




Document ID: 624e08b30a3a2ccb6e46d66c09d18d133a1b443bf7f404816159350a17f21ff3
